Lundberg Stratton, J.,
dissenting.
{¶ 17} I respectfully dissent from the majority’s decision because I believe that pursuant to Gov.Bar R. V(9)(A) and (B), the monitoring attorney should be permitted full access to client files, with the condition that the monitoring attorney abide by the same client confidence rules maintained by partners and associates within the respondent’s law firm.
{¶ 18} Our authority to regulate the practice of law, which flows from Section 2(B)(1)(g), Article IV of the Ohio Constitution, grants us the power to define the role of the monitoring attorney in supervising and monitoring an attorney who is on probation. Pursuant to that power, I would hold that a monitoring attorney is permitted to have full access to the client files of the disciplined attorney without obtaining the consent of each client.
{¶ 19} The majority cites the following language from EC 4-2 of the Code of Professional Responsibility as authority for restricting access to nonprivileged matters: “[I]n the absence of consent of his client after full disclosure, a lawyer should not associate another lawyer in the handling of a matter; nor should he, in the absence of consent, seek counsel from another lawyer if there is a reasonable possibility that the identity of the client or his confidences or secrets would be revealed to such lawyer.” However, EC 4-2 also states that “[ujnless the client *164otherwise directs, a lawyer may disclose the affairs of his client to partners or associates of his firm.” I would hold that a monitoring attorney is comparable to a partner or associate in a law firm and that the monitoring attorney is bound by the same duty of nondisclosure of client confidences and secrets. The majority suggests that the monitoring attorney may somehow discover information in the disciplined attorney’s client files that may affect his own clients. This implies that monitoring attorneys do not have the ability, indeed, the ethical responsibility, as servants of the court, to remain objective and preserve the confidences of the disciplined attorney’s clients in the name of the disciplinary process.
Bruce Comly French, for relator.
{¶ 20} Moreover, I would find that DR 4-101(0(2) provides authority for the monitoring attorney to access the files of the disciplined attorney without the client’s waiver. DR 4-101(0(2) provides that a lawyer may reveal “[confidences or secrets when permitted under Disciplinary Rules or required by law or court order.” The majority finds that there is no supporting authority for the proposition that DR 4-101(0(2) covers the functions of a monitor who is attempting to prevent an attorney on probation from harming his clients. I disagree and note that nor is there authority for the proposition that DR 4-101(C)(2) does not cover this situation, and I find no reason why it should not. Thus, I would find that our court order setting probation terms for the disciplined attorney falls within DR 4-101(0(2) and permits the disciplined attorney to allow the monitoring attorney to access client files containing privileged material.
{¶ 21} The majority’s decision to prohibit monitoring attorneys from accessing the client files of a disciplined attorney strikes at the very heart of the role of the monitoring attorney in the disciplinary process. Prohibiting access to files relegates the monitoring attorney to a role of merely monitoring deadlines and other superficial procedural issues. If the essence of the monitoring attorney’s role is to truly monitor compliance by the respondent with the conditions of probation imposed by this court, as per Gov.Bar R. V(9)(B)(1), the majority’s decision to prohibit access to client files lessens the ability of the monitoring attorney to supervise the quality of the respondent’s practice of law.
{¶ 22} As a self-regulating profession, we must do all that we can to ensure that disciplined attorneys are complying with the conditions of their probation. For these reasons, I respectfully dissent and would not limit the monitoring attorney’s oversight in this case to nonprivileged matters, but would permit full access to client files, with the condition that the monitoring attorney abide by the same client confidence rules maintained by partners and associates within the respondent’s law firm.
P.E. Sweeney, J., concurs in the foregoing dissenting opinion.